DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is a response to Applicant’s arguments and amendment filed 12/31/2020. Claims 1-2, 4-5 and 8-13 are amended. Claims 3, 6-7 and 14 are cancelled. Claims 15-20 are withdrawn. Claims 1-2, 4-5, 8-13 and 15-20 are currently pending, with claims 15-20 withdrawn from consideration.
The rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment.
The rejection of claim 14 under 35 U.S.C. 112(d) has been withdrawn in view of Applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1-2, 6, 9 and 11-14 under 102(a)(1) as being anticipated by Suzuki; claims 1-2 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Rohaninejad; claims 3-4 under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Carrillo, Jr.; claim 7 under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Gourlay; claim 8 under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Gourlay and Jones; and claim 10 under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ransden, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki in view of Smith, and Rohaninejad in view of Smith as discussed below (see also the 112(a) rejection).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim recites “a pair of jaws… wherein the first jaw has a distal end portion defining a hole therethrough, the tether being received in the hole”. The instant spec. describes the surgical instrument including a pair of jaws defining distal end portions (314b and 316b in Para. [0079], and one of ordinary skill would’ve understood hemostatic clip 410 to include distal end portions since the instant spec. discloses clips 310 and 410 being similar in structure, Para. [0084]) and at least one of the jaws defining a hole therethrough (Para. [0084]) such that a tether is received in the hole (Para. [0084]; Fig. 20). However, the instant spec. does not provide written description support specifically for a distal end portion of at least one of the jaws defining a hole therethrough, since the distal end portions of the jaws were specifically defined, and the hole is depicted in a proximal portion of the jaws (Fig. 20). Therefore, the instant spec. fails to describe at least one of the jaws defining a hole 
	Examiner suggests amending the claim to recite at least one jaw of the pair of jaws defining a hole therethrough, however, note Gourlay applied in the previous office action, or Smith applied in the 35 U.S.C. 103 rejection below, would meet this claim limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “the first jaw” in line 5. There is insufficient antecedent basis for this limitation in the claim, since a first jaw has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear whether “the first jaw” is referring to the pair of jaws as previously introduced, or introducing a new, separate jaw. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a first jaw of the pair of jaws.
	Claims 2, 4-5 and 8-13 are indefinite due to their dependency on indefinite base claim 1.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2007/0135678 A1) (previously of record) in view of Smith (US 2018/0035997 A1).
	Regarding claim 1, Suzuki discloses (see abstract; Paras. [0077]-[0083]; Figs. 28-34) a clip, comprising: 

	a magnet (magnetic body 127); and 
	a tether (wire 132) coupling the pair of jaws and the magnet to one another (Para. [0077]).
	However, Suzuki fails to disclose wherein the first jaw has a distal end portion defining a hole therethrough, the tether being received in the hole.
	Note Suzuki does teach wire 132 attached to clip 18 (Para. [0077], Fig. 28), but fails to disclose wire 132 attached specifically via a hole in the first jaw.
	Smith teaches (Paras. [0132]-[0142]; Figs. 19A-19H), in the same field of endeavor, a device for retracting tissue including at least one jaw (1907, Para. [0133]; Figs. 19B-19C) and a tether (1914, Para. [0133]; Figs. 19B-19C), the jaw having a distal end portion defining a hole therethrough (opening 1977 formed in distal end portion of jaw 1907, Para. [0139]; Figs. 19B-19C), the tether being received in the hole (Para. [0140]; Figs. 19B-19C).
	Therefore, Suzuki fails to disclose a first jaw having a distal end portion defining a hole for receiving a tether, but teaches a tether attached to a clip, and Smith teaches an attachment mechanism for securing a tether to a clip including the tether attached via a hole in a first jaw, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of attaching the tether to the first jaw via a hole, instead of the clip itself as disclosed by Suzuki, because Smith teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the tether attached to the first jaw or the clip itself.
	Regarding claim 2, Suzuki (as modified) teaches the device of claim 1. Suzuki further discloses an elongated collar (connection plate 16 and tube 56, Fig. 28) configured to be detachably coupled to a surgical instrument (connection plate 16 detached from deployment device, Para. [0078]; Fig. 30), wherein the pair of jaws is deployable from the collar (arm portions 21 of clip 18 movable between open and closed position relative to connection plate 16; therefore, one of ordinary skill would’ve understood the arm portions to be deployable from connection plate 16, Para. [0078]).
	Regarding claim 4, Suzuki (as modified) teaches the device of claim 1. Suzuki further discloses wherein the tether is a closed loop or a single strand (wire 132 in a torus shape, which one of ordinary skill would’ve understood to be a closed loop, Para. [0077]).
	Regarding claim 9, Suzuki (as modified) teaches the device of claim 1. Suzuki further discloses wherein the tether is attached to the magnet (Para. [0077]).
	Regarding claim 10, Suzuki (as modified) teaches the device of claim 1.
	However, Suzuki fails to teach wherein the tether is a suture.
	Smith teaches (Paras. [0133] and [0138]; Figs. 19A-19H), in the same field of endeavor, a device for retracting tissue including a pair of jaws (jaws 1907 and 1909, Para. [0133]; Figs. 19B-19C) and a tether (1914, Para. [0133]; Figs. 19B-19C), wherein the tether is a suture (Para. [0138]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the tether of a suture instead of a wire, since Suzuki fails to disclose the specific material of the wire with respect to the cited embodiment and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claim 11, Suzuki (as modified) teaches the device of claim 1. Suzuki further discloses wherein the magnet has a cylindrical shape (Fig. 28 depicts magnetic body 127 in a cylindrical shape).
	Regarding claim 12, Suzuki (as modified) teaches the device of claim 11. Suzuki further discloses wherein the tether extends through a circumferential outer surface of the magnet (Fig. 28 expressly depicts wire 132 extending through an outer surface of magnetic body 127; Para. [0077]).
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rohaninejad (US 2014/0243586 A1) (previously of record) in view of Smith.
	Regarding claim 1, Rohaninejad discloses (abstract; Paras. [0045]-[0050] and [0059]-[0063]; Figs. 1-5F and 11A-11I) a clip, comprising: 
	a pair of jaws (134 and 136, Para. [0050]) configured to move between an open configuration and a closed configuration to grasp tissue therebetween (Para. [0050] and Figs. 5A-5F); 
	a magnet (magnetic element 16, see Para. [0046]); and 
	a tether (18) coupling the pair of jaws and the magnet to one another (Para. [0045]).
	However, Rohaninejad fails to disclose wherein the first jaw has a distal end portion defining a hole therethrough, the tether being received in the hole.
	Smith teaches (Paras. [0132]-[0142]; Figs. 19A-19H), in the same field of endeavor, a device for retracting tissue including at least one jaw (1907, Para. [0133]; Figs. 19B-19C) and a tether (1914, Para. [0133]; Figs. 19B-19C), the jaw having a distal end portion defining a hole therethrough (opening 1977 formed in distal end portion of jaw 1907 as depicted in Figs. 19B-19C, Para. [0139]), the tether being received in the hole (Para. [0140]; Figs. 19B-19C).
	Therefore, Rohaninejad fails to teach a first jaw including a distal end portion defining a hole for receiving a tether, but teaches a tether attached to a proximal end portion of the jaws, and Smith teaches an attachment mechanism for securing a tether to a clip including the tether attached via a hole in the distal end portion of the jaw, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of attaching the tether to the first jaw via a hole, instead of the clip itself as disclosed by Rohaninejad, because Smith teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the tether attached to the first jaw or the clip itself.
	Regarding claim 2, Rohaninejad (as modified) teaches the device of claim 1. Rohaninejad further discloses an elongated collar (bayonet connector 26 of shaft 30, Figs. 3-4A) configured to be detachably coupled to a surgical instrument (bayonet connector is detachably secured to tissue grasper, Paras. [0047] and [0050]), wherein the pair of jaws is deployable from the collar (Para. [0062]).
	Regarding claim 5, Rohaninejad (as modified) teaches the device of claim 2. Rohaninejad further discloses wherein the pair of jaws is movable relative to the collar between a proximal position, in which the pair of jaws is in the closed configuration, and a distal position, in which the pair of jaws is in the open configuration (Para. [0050] describes opening and closing of the jaws via piston 150, which are movable in both a proximal position and a distal position relative to the bayonet connector since the grasper is pushed off the bayonet connector, and therefore can be released distally from a proximal position to a distal position relative to the bayonet connector, Paras. [0047] and [0050]; Figs. 4A-4C).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Smith as applied to claim 1 above, and further in view of Jones (US 2007/0162053 A1) (previously of record).
	Regarding claim 8, Suzuki (as modified) teaches the invention substantially as claimed as discussed above.
	However, Suzuki (as modified) fails to explicitly teach wherein the tether has two ends crimped to one another, such that the tether is a closed loop.
	Note Suzuki teaches wire 132 in a torus shape (Para. [0077]), but fails to disclose the coupling mechanism for the ends of wire 132 such that it’s in a closed loop.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suzuki’s (as modified) device with the crimping of the wire so as to form a closed loop, as taught by Jones, in order to provide a secure attachment mechanism for looping around the magnet and securing the magnet to the clip assembly.	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Smith as applied to claim 1 above, and further in view of Dominguez (US 2009/0043246 A1).
	Regarding claim 13, Suzuki (as modified) teaches the device of claim 1. 
	However, Suzuki (as modified) fails to teach wherein each of the pair of jaws and the tether are free from metallic material.
	Dominguez teaches (Paras. [0010] and [0033]; Fig. 1), in the same field of endeavor, a magnetic surgical device including a pair of jaws (crocodile type clip, Para. [0033]; Fig. 1) free from metallic material (grips of clip made from nonferromagnetic material or plastics, which one of ordinary skill would’ve understood to be free of metallic material, Paras. [0010] and [0033]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suzuki’s (as modified) pair of jaws to be free of metallic material, as taught by Dominguez, in order to provide instruments to be properly used with magnets (Para. [0010]).
	Suzuki (as modified) still fails to teach the tether free from metallic material.
	Smith teaches (Paras. [0133] and [0138]; Figs. 19A-19H), in the same field of endeavor, a device for retracting tissue including a pair of jaws (jaws 1907 and 1909, Para. [0133]; Figs. 19B-19C) and a tether (1914, Para. [0133]; Figs. 19B-19C), wherein the tether is a suture (Para. [0138]).
In re Leshin, 125 USPQ 416.
	Note Suzuki (as modified) would further teach the tether free from metallic material, since one of ordinary skill would’ve understood a tether formed of a suture to be free from metallic material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771